PER CURIAM.
Antonio Baker appeals his convictions and terms of probation imposed for sale of cocaine and possession of cocaine with intent to sell. We strike the part of condition three of the probation order that prohibits Baker from carrying “destructive devices.” See Holmes v. State, 675 So.2d 995 (Fla. 2d DCA 1996). We also strike the $100 cost imposed for an FDLE lab fee. Although the state requested this cost at the sentencing hearing, it offered no documentation to support the fee, and the trial court did not find that Mr. Baker had the ability to pay. See Reyes v. State, 655 So.2d 111, 118-19 (Fla. 2d DCA 1995). We affirm Mr. Baker’s convictions and sanctions in all other respects.
Affirmed as modified.
PATTERSON, A.C.J., and ALTENBERND and FULMER, JJ., concur.